Name: Commission Decision No 2894/95/ECSC of 15 December 1995 derogating from High Authority recommendation No 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (161st derogation)
 Type: Decision_ENTSCHEID
 Subject Matter: tariff policy;  technology and technical regulations;  iron, steel and other metal industries;  trade policy;  trade
 Date Published: 1995-12-16

 Avis juridique important|31995S2894Commission Decision No 2894/95/ECSC of 15 December 1995 derogating from High Authority recommendation No 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (161st derogation) Official Journal L 304 , 16/12/1995 P. 0001 - 0003COMMISSION DECISION No 2894/95/ECSC of 15 December 1995 derogating from High Authority recommendation No 1/64 concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (161st derogation) THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Coal and Steel Community, and in particular the third paragraph of Article 71 thereof,Having regard to High Authority recommendation No 1/64 of 15 January 1964 to the Governments of the Member States concerning an increase in the protective duty on iron and steel products at the external frontiers of the Community (1), as last amended by Commission recommendation 88/27/ECSC (2), and in particular Article 3 thereof,Whereas certain iron and steel products indispensable to the manufacture of certain goods and having very special physical and chemical characteristics are not produced in the Community, or produced in insufficient quantities; whereas for a number of years insufficiency has been overcome by duty-free tariff quotas; whereas Community producers are still not in a position to comply with the present quality requirements put forward by the users; whereas duty-free tariff quotas at a level securing the supply of users is consequently required;Whereas import of these products on preferential terms is not injurious to iron and steel undertakings in the Community which produce directly competing products;Whereas this tariff quota is unlikely to jeopardize the objectives of recommendation No 1/64, but will help to maintain existing trade flows between the Community and non-member countries;Whereas these are special cases in the commercial policy field justifying the authorization of derogations pursuant to Article 3 of recommendation No 1/64;Whereas it is necessary to make sure that the tariff quota granted will have no other function than meeting the specific needs of certain transforming industries;Whereas the Governments of the Member States have been consulted on the tariff quota set out below,HAS ADOPTED THIS DECISION:Article 1 1. Member States are hereby authorized to derogate from the obligations arising pursuant to Article 1 of High Authority recommendation No 1/64 to the extent necessary to suspend at the levels indicated the customs duties on the products set out below, within the quantities of the tariff quota set out below:>TABLE>2. The abovementioned products must, in addition, comply with the following physical specifications:(a) Products with the CN codes ex 7209 12 90 and ex 7209 13 90:High carbon steel with a carbon content of 0,64 % - 0,70 % for the production of process or transport belts with a permissible operating temperature of 400 ° C. Tensile strength 1 200 N/mm ² ( ± 10 %). Other elements or properties following special technical specification (HM 1708).(b) Products with the CN codes ex 7219 33 10 and ex 7219 34 10:stainless steel 'Nicro` for the production of process or transport belts with a permissible operating temperature of 350 ° C;type (i) Tensile strength 1050 N/mm ² ( ± 10 %). Chemical composition: maximum carbon content 0,06 %. 13 % chromium content 4 % nickel content;type (ii) Tensile strength 1200 N/mm ² ( ± 15 %). Chemical composition: maximum carbon content 0,09 %, 15 % chromium content, 7 % nickel content;other elements or properties following special technical specification (HM 1708).Article 2 The tariff quotas referred to in Article 1 shall be managed by the Commission, which may take any appropriate administrative measures to ensure that they are managed efficiently.Article 3 Where an importer presents a declaration covered by this Decision for release for free circulation in a Member State, applying to take advantage of the preferential arrangements, and the entry is accepted by the customs authorities, the Member State concerned shall, by notifying the Commission, draw an amount corresponding to its requirements from the appropriate quota volume.Requests for drawings, indicating the date on which the entries were accepted, must be sent to the Commission without delay.Drawings shall be granted by the Commission in chronological order of the dates on which the customs authorities of the Member States concerned accepted the entries for release for free circulation to the extent that the available balance so permits.If a Member State does not use a drawing in full it shall return any unused portion to the corresponding quota volume as soon as possible.If the quantities requested are greater than the available balance of the quota volume, the balance shall be allocated among applicants pro rata. The Commission shall inform the Member States of the drawings made.Article 4 Each Member State shall ensure that importers of the products in question have equal and continuous access to the quotas for as long as the balance of the relevant quota volume so permits.Article 5 The Member States and the Commission shall cooperate closely to ensure that this Decision is complied with.Article 6 This Decision shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply from 1 January until 31 December 1995.This Decision shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 15 December 1995.For the CommissionLeon BRITTANVice-President(1) OJ No 8, 22. 1. 1964, p. 99/64.(2) OJ No L 15, 20. 1. 1988, p. 13.